Citation Nr: 1233466	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from October 1961 to August 1962, with some additional Reserve duty. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, asthma, and an upper respiratory disability.  The Veteran did not request a hearing before the Board. 

In a December 2010 Decision and Remand, the Board denied the Veteran's claim for service connection for asthma; therefore, the issue of service connection for asthma is no longer in appellate status and is not before the Board.  In the same document, the Board remanded the issues of service connection for bilateral hearing loss, tinnitus, and an upper respiratory disability to the Appeals Management Center (AMC) for further development.  In a March 2012 rating decision, the AMC granted service connection for tinnitus and an upper respiratory disability, specifically allergic rhinitis.  As the March 2012 rating decision fully granted the Veteran's claims for service connection for tinnitus and an upper respiratory disability, those particular issues also are no longer in appellate status, and are not before the Board.  

In compliance with the December 2010 Remand directive regarding the claim for service connection for bilateral hearing loss, in January 2011, the AMC provided the Veteran with a VA audiology examination to determine the nature and etiology of the claimed bilateral hearing loss disorder.  As will be explained below, the Board finds that the January 2011 VA examiner's conclusions are inadequate as they are not based on a factual reading of the record; however, as the undisputed facts in the case weigh against the Veteran's claim for service connection, the Board finds that a remand to schedule an additional VA examination would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the AMC reasonably complied with the December 2010 Remand directives, the Board will proceed to render a decision regarding the claim on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  The Veteran had preexisting hearing loss that was noted at entrance into service.  

2.  The Veteran's preexisting hearing loss did not increase in severity during service.


CONCLUSION OF LAW

As the Veteran's preexisting hearing loss was not aggravated by service, the criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303, 3.306(a), 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and 
(5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this instance, a June 2008 VCAA notice letter satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal required by Dingess.  

In January 2011, in compliance with the Board's December 2010 Remand requests, VA provided the Veteran with a VA audiology examination to assist in determining the nature and etiology of the bilateral hearing loss.  After a review of the claims file, an interview with the Veteran, and audiology testing, the VA examiner diagnosed bilateral sensorineural hearing loss, and offered a medical opinion that the Veteran's bilateral hearing loss was not related to service.  The VA examiner reasoned that service audiology examinations indicated normal hearing bilaterally during service.  

In this case, as will be detailed below, the evidence, specifically the audiometric findings included in the service treatment records, indicate that the Veteran exhibited hearing loss symptomatology upon entrance into service, and that the pre-existing hearing loss symptomatology did not increase in severity during service.    

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246 (1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Where the pre-service disability did undergo an increase in severity during service, clear and unmistakable evidence (obvious or manifest, with the burden on VA) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with the hearing loss disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's hearing loss disorder because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss due to in-service exposure to acoustic trauma.  Specifically, the Veteran states that he experienced acoustic trauma during service due to exposure to noise from artillery, tank engines, and gunfire while performing his duties as a tank commander.  The Veteran reported that such in-service noise exposure caused his current bilateral hearing loss disorder.

Having considered all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's bilateral hearing loss.  In this case, the evidence shows that the Veteran had preexisting hearing loss that was noted at entrance into service that did not increase in severity during service.  

A September 1961 service entrance examination reflects that the Veteran had preexisting hearing loss that was "noted" at entrance into service.  Reviewing the evidence of record, in a September 1961 active service entrance audiology examination report, a service examiner indicated performing auditory threshold tests at 500 through 4000 Hz.  Service department audiometric readings reported prior to October 31, 1967 are to be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As the September 1961 active service entrance audiology examination was conducted prior to October 31, 1967, the Board has converted the ASA units to ISO units (ISO units in parentheses): right ear auditory threshold levels were zero (15) decibels (dB) at 500 Hz, five (15) dB at 1000 Hz, five (15) dB at 2000 Hz, 15 (25) dB at 3000 Hz, and 10 (15) dB at 4000 Hz, and left ear auditory threshold levels were five (20) dB at 500 Hz, five (15) dB at 1000 Hz, five (15) dB at 2000 Hz, 15 (25) dB at 3000 Hz, and 15 (25) dB at 4000 Hz.  

The Court has defined hearing loss symptomatology as a finding of threshold levels higher than 20 dB.  See Hensley, 5 Vet. App. at 157.  On the September 1961 service entrance examination report, the service examiner recorded an auditory threshold level of 25 dB at 3000 Hz in the right ear, and auditory threshold levels of 25 dB at both 3000 and 4000 Hz in the left ear; therefore, the September 1961 service examiner noted preexisting bilateral hearing loss upon entrance into service.  
38 C.F.R. § 3.304(b).  

In this case, because the preexisting hearing loss was noted at entrance into service, the presumption of sound condition of hearing did not attach at service entrance.  See 38 U.S.C.A. § 1111.  As the Veteran's pre-existing hearing loss disorder was noted at the time of entry into service, service connection may be granted only if it is shown that the hearing loss disorder was aggravated beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  The primary question then is whether the preexisting hearing loss is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability). 

On the question of aggravation of the Veteran's preexisting hearing loss disorder during service, in this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting hearing loss that was noted at entrance into service did not in fact increase in severity during service.  Reviewing the evidence of record, the Board notes the Veteran's contention that he was exposed to acoustic trauma during service as a tank commander.  The Board finds that loud noise exposure is consistent with the Veteran's military occupational specialty, and is recognized by VA.  While the Veteran had such acoustic trauma in service, the Board finds that the weight of the evidence demonstrates no permanent worsening of the Veteran's preexisting hearing loss during service.  In addition to the audiometric testing at service entrance and service separation, as some evidence of lack of worsening during service, the service treatment records contain no complaints or notation of hearing loss symptomatology during service, or diagnosis or treatment of hearing loss or the ears or other relevant complaints or treatment of the ears or relevant system.  In a June 1962 active service discharge audiology examination report, a service examiner indicated performing auditory threshold tests at 500 through 4000 Hz.  As the June 1962 service discharge audiology examination was conducted prior to October 31, 1967, the Board has again converted the ASA units to ISO units (ISO units in parentheses): right ear auditory threshold levels were five (20) dB at 500 Hz, 10 (20) dB at 1000 Hz, five (15) dB at 2000 Hz, 10 (20) dB at 3000 Hz, and 10 (15) dB at 4000 Hz, while left ear auditory threshold levels were five (20) dB at 500 Hz, five (15) dB at 1000 Hz, 10 (20) dB at 2000 Hz, 10 (20) dB at 3000 Hz, and 10 (15) dB at 4000 Hz. 

When compared with the service entrance audiology examination, the June 1962 service discharge examination results indicate that the Veteran's bilateral hearing loss symptomatology noted at service entrance did not increase in severity during service.  In fact, the June 1962 service discharge examination findings indicate audiometric measures within the "normal" hearing range.  See Hensley (holding that audiometric decibel thresholds 20 decibels or less were within the normal range).  As the Veteran's bilateral hearing loss disorder was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of preexisting hearing loss by service.  Because the evidence does not demonstrate worsening of hearing loss during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.

For these reasons, the Board finds that a preponderance of the evidence demonstrates that the Veteran's pre-existing hearing loss that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the Veteran's pre-existing hearing loss noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting hearing loss disability is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


